     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-00313-GSA
     RHONDA STETSON,                                   )
10                                                     )
                    Plaintiff,                         )
11                                                     )
            vs.                                        )    STIPULATION AND ORDER
12                                                     )    FOR EXTENSION OF TIME
     ANDREW SAUL, 1                                    )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from October 16, 2019 to November 15, 2019, for Plaintiff to serve on defendant with
20   PLAINTIFF’S OPENING BRIEF. All other dates in the Court’s Scheduling Order shall be
21   extended accordingly.
22          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
23   the requested extension is necessary due several merit briefs being due on the same week.
24   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
25
26
     1
27     Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
28   U.S.C. § 405(g)(action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).


                                                   1
 1   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
 2   Court for any inconvenience this may cause.
 3
                                         Respectfully submitted,
 4
 5   Dated: October 1, 2019                        PENA & BROMBERG, ATTORNEYS AT LAW

 6
                                     By: /s/ Jonathan Omar Pena
 7
                                        JONATHAN OMAR PENA
 8                                      Attorneys for Plaintiff

 9
10
     Dated: October 2, 2019              MCGREGOR W. SCOTT
11                                       United States Attorney
                                         DEBORAH LEE STACHEL
12                                       Regional Chief Counsel, Region IX
13                                       Social Security Administration

14
                                     By: */s/ Ben A Porter
15                                      Ben A Porter
16                                      Special Assistant United States Attorney
                                        Attorneys for Defendant
17                                      (*As authorized by email on October 2, 2019 )
18
19   IT IS SO ORDERED.

20      Dated:    October 2, 2019                          /s/ Gary S. Austin
21                                                   UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28



                                               2
